


110 HR 3385 IH: To establish a task force to examine homelessness in the

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3385
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Cohen (for
			 himself, Ms. Carson,
			 Ms. Clarke,
			 Mr. Ellison,
			 Mr. Fattah,
			 Mr. Al Green of Texas,
			 Mr. Kucinich,
			 Ms. Zoe Lofgren of California, and
			 Mr. Payne) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To establish a task force to examine homelessness in the
		  United States and make recommendations to alleviate the causes and effects of
		  such homelessness.
	
	
		1.Short TitleThis Act may be cited as the National
			 Homelessness Task Force Act of 2007.
		2.EstablishmentThere is established a task force in the
			 legislative branch to be known as the National Homelessness Task
			 Force (in this Act referred to as the Task
			 Force).
		3.DutiesThe Task Force, in consultation with
			 relevant heads of Federal agencies administering Federal programs for homeless
			 individuals that were in existence on the date of enactment of this Act,
			 including the Interagency Council on Homelessness, shall conduct the following
			 activities:
			(1)Review and analyze
			 reports published by Federal, State, and local agencies and academic
			 institutions that relate to homelessness.
			(2)Evaluate—
				(A)the effectiveness of Federal programs in
			 existence on the date of enactment of this Act that address
			 homelessness;
				(B)the cost-effectiveness of such programs;
			 and
				(C)the Federal role in interacting and
			 coordinating with State and local entities that address homelessness.
				(3)Analyze options
			 and make recommendations—
				(A)to improve Federal programs in existence on
			 the date of enactment of this Act that address homelessness;
				(B)for State and
			 local shelter and transitional housing programs to reduce the period that
			 people remain homeless;
				(C)for the establishment of an outreach
			 program that raises awareness among homeless individuals about resources
			 available to such individuals and assists such individuals in accessing such
			 resources, which may include local service and treatment centers, case
			 management agencies, and safe haven services that assist homeless individuals
			 with serious mental illnesses; and
				(D)to expand the
			 supply of permanent affordable housing for chronically homeless individuals, as
			 well as individuals and families with incomes below the Federal poverty line.
				(4)Conduct research
			 and develop methods—
				(A)through consultation with State and local
			 agencies, to improve coordination between the Interagency Council on
			 Homelessness and Federal agencies in existence at the date of enactment of this
			 Act which specifically deal with homelessness, including the Department of
			 Housing and Urban Development, the Department of Health and Human Services, and
			 the Department of Veterans Affairs;
				(B)to minimize the
			 period in which individuals remain homeless; and
				(C)to establish a
			 system that ensures homeless individuals have access to employment and
			 job-training programs, as well as employment.
				4.Membership
			(a)Number and
			 AppointmentThe Task Force
			 shall be composed of up to 10 members (in this Act referred to as the TF
			 members). The Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate may each appoint, in consultation with the Secretary of Housing and
			 Urban Development, up to 5 TF members. Appointments shall be made within 90
			 days of the enactment of this Act.
			(b)QualificationsIn
			 making appointments under subsection (a), the appointing authorities described
			 in such subsection may select TF members from representatives of Federal and
			 State agencies, commissions, boards, regional agencies, tribes, colleges and
			 universities, and nongovernmental organizations. Such appointing authorities
			 shall, to the greatest extent possible, appoint individuals who are
			 particularly qualified to perform the functions of the Task Force, by reason of
			 either practical experience or academic expertise in housing or economic
			 development.
			(c)Compensation
				(1)In
			 GeneralTF members shall serve without compensation.
				(2)Travel
			 ExpensesEach TF member shall
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with applicable provisions under subchapter 1 of chapter 57 of title
			 5, United States Code.
				(d)ChairpersonsThe Task Force shall have 2 Chairpersons.
			 From among the TF members, the majority leader of the Senate and the Speaker of
			 the House of Representatives shall choose 1 Chairperson, and the minority
			 leaders from the Senate and the House of Representatives shall choose the other
			 Chairperson.
			5.Staff of the Task
			 Force and Experts and Consultants
			(a)StaffSubject to the rules prescribed by the Task
			 Force, the Chairpersons of the Task Force may appoint from 3 to 6 individuals
			 as personnel and fix the pay of such personnel as the Chairpersons consider
			 appropriate.
			(b)Experts and
			 ConsultantsWith the approval
			 of the Task Force, the Chairpersons may procure temporary and intermittent
			 services in the manner prescribed in section 3109(b) of title 5, United States
			 Code, but at rates for individuals not to exceed the daily equivalent of the
			 maximum annual rate of basic pay payable for grade GS–15 of the General
			 Schedule under section 5332 of such title.
			(c)Staff of Federal
			 AgenciesUpon the request of
			 the Task Force, the head of any Federal department or agency may detail, on a
			 reimbursable basis, any of the personnel of that department or agency to the
			 Task Force to assist it in performing its duties under this Act.
			6.Powers
			(a)Members and
			 AgentsAny member or agent of
			 the Task Force may, if authorized by the Task Force, take any action that the
			 Task Force is authorized to take under this Act.
			(b)Obtaining
			 Official DataThe Task Force
			 may secure directly from any Federal department or agency information necessary
			 to enable it to carry out this Act. Upon the request of the Task Force, the
			 head of that department or agency shall furnish the information to the Task
			 Force.
			(c)MailsThe Task Force may use the United States
			 mails in the same manner and under the same conditions as Federal departments
			 and agencies.
			7.Reports
			(a)Initial
			 ReportNot later than 3
			 months after the date of completion of the appointment of the TF members under
			 section 4(a), the Task Force shall submit to Congress a report describing how
			 the Task Force will undertake the duties described in section 3.
			(b)Final
			 ReportNot later than 12 months after the date of completion of
			 the appointment of the TF members under section 4(a), the Task Force shall
			 submit to Congress a report that—
				(1)describes the
			 activities of the Task Force conducted under section 3; and
				(2)makes
			 recommendations on—
					(A)long-term goals for Congress to reduce
			 homelessness; and
					(B)strategies for
			 Congress to achieve such goals.
					8.TerminationThe Task Force shall terminate 10 days after
			 the date on which the Task Force submits the final report under section
			 7(b).
		9.DefinitionsFor purposes of this Act:
			(a)Affordable
			 HousingThe term
			 affordable housing includes properties for which assistance is
			 provided under section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f), and single-room occupancy units.
			(b)Chronically
			 Homeless IndividualThe term
			 chronically homeless individual means an unaccompanied, disabled
			 individual with a disabling condition who has been continually homeless for at
			 least the duration of 1 year or who has been homeless for 4 or more episodes in
			 the previous 3 years.
			(c)Disabling
			 ConditionA disabling
			 condition means a diagnosable substance use disorder, serious mental
			 illness, developmental disability, or chronic physical illness or disability,
			 including the co-occurrence of 2 or more of such conditions.
			(d)Homeless;
			 Homeless IndividualThe terms
			 homeless and homeless individual have the meaning
			 given such terms in section 103 of the McKinney-Vento Act (42 U.S.C.
			 11302).
			10.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated $2,000,000 to carry out this Act.
		
